Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Objections 
Claims 1, 28 and dependent claims are objected to because of the following informalities:  
In claim 1, “wherein the transparent panel assembly comprises: a front panel that defines a front appearance of the door, a rear panel spaced apart from the front panel, an outer spacer disposed between the front panel and the rear panel” are similar to withdrawn claim 2. Examiner would like to remind Applicant that if these limitations are belong to other embodiments a further restriction may require or a 112 rejections may apply in the next office action. Or, the application will be returned as “non-compliant” response. For the purpose of examination, the limitations will be broadly interpret as “any front and rear structure with spacer between the front and rear structure with a space been defined therebetween” 
In claim 28, the limitations “the transparent panel assembly further comprises a light guide plate disposed at a rear side of the display, and wherein the pair of display lights are disposed at upper and lower ends of the light guide plate” are not supported by the SPEC/drawing. At least fig 23, fig 25 clearly shows the pair of display lights are NOT disposed at upper and lower ends of the light guide plate. Further clarification is required. It this limitation drawn to a different embodiment, a further restriction will be applied in the next office action.
The Examiner respectfully requests that the Applicant(s) review all claims for any such similar issues.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 11-15, 25-28 are rejected under 35 U.S.C. 103(a) as being unpatentable over ROH (US: 20150276302), Artwohl (US 20140144083), Green (US 20140078407), and further in view of Meyvis (US 20060260341. 
With regard claim 1, ROH teaches A refrigerator (abstract, fig 1-20) comprising: a cabinet defining a storage space (at least fig 1-2, the space inside the housing/cabinet 100); a door configured to open and close the storage space (at least fig 2, abstract, paragraph [61]-[67]), the door having a rectangular opening defined by a first side, a second side, a third side, and a fourth side (at least fig 2-3); a transparent panel assembly disposed in the rectangular opening of the door (see fig 8-10, fig 13-15, fig 19-20; see also the following discussion), an insulation member disposed along a circumference of the transparent panel assembly to thermally insulate a circumferential portion of the transparent panel assembly (paragraph [21]-[29]); and wherein the transparent panel assembly comprises: a front panel that defines a front appearance of the door, a rear panel spaced apart from the front panel, an outer spacer disposed between the front panel and the rear panel (see claim objection; see also paragraph [84]-[88]), an insulation space being defined by the front panel, the rear panel, and the outer spacer (see claim objection; see also fig 3-4), a display configured to output screen information and disposed within the insulation space (see fig 2; paragraph [84]-[88]), and a pair of display lights provided within the insulation space, and wherein the transparent panel assembly is configured to be in each one of a plurality of mode states (at least fig 8-18, or fig 19-20), the plurality of mode states comprising: a transparent mode state in which the pair of door lights are turned on to allow an inner space of the refrigerator to be visible through the transparent panel assembly while the pair of display lights are turned off and the display does not output the screen information (paragraph [62]-[68]), an opaque mode state in which the pair of door lights are turned off to make the inner space of the refrigerator invisible through the transparent panel assembly while the pair of display lights are turned off and the display does not output the screen information (paragraph [62]-[68]), and a screen output mode state in which the pair of door lights are turned off and the pair of display lights are turned on (paragraph [150]-[159]), the display being configured to, based on the transparent panel assembly being in the screen output mode state (paragraph [150]-[159]; see also fig 3), output the screen information through the transparent panel assembly (paragraph [150]-[159]).
Roh lacks teaching: a pair of door lights disposed at a rear surface of the door and configured to illuminate the first and second sides of the rectangular opening of the door; a pair of display lights provided within the insulation space and configured to illuminate the third and fourth sides of the rectangular opening of the door.
Artwohl teaches an electronic device comprising; the pair of door lights disposed at a rear surface of the door and configured to illuminate the first and second sides of the rectangular opening of the door (paragraph [0070]-[0073]),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (pair of door lights are disposed at a first side and a second side of the structure) and modify to previous discussed structure (modify to a rear surface of the door structure on the left and right sides) so as to have (Roh in view of Artwohl): the pair of door lights disposed at a rear surface of the door and configured to illuminate the first and second sides of the rectangular opening of the door. 
Examiner’s note the cited art disclose the door lights can be disposed on multiple different position. Changing locations are well known in the ordinary skill in the art, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. In this case, the door lights are changing locations to the left and right ends of the transparent panel assembly or display (in a vertical direction along the left/right ends).
The motivation to modify the previous discussed structure with the current feature is to further enhance the display of the modified structure.  
Roh in view of Artwohl lacks teaching: a pair of display lights provided within the insulation space and configured to illuminate the third and fourth sides of the rectangular opening of the door. 
Green teaches an electronic device comprising: a pair of display lights provided within the insulation space and configured to illuminate the third and fourth sides of the rectangular opening of the door (paragraph [0026]-[0029]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (at least pair of display lights and located on the fourth side being opposed to the third side) and modify to previous discussed structure (modify to dispose along upper and lower ends of the transparent panela assembly or the display, respectively, the fourth side being opposed to the third side with respect to the display) so that to have (Roh in view of Artwohl and Green): 
a pair of display lights (Green) provided within the insulation space and configured to illuminate the third and fourth sides of the rectangular opening of the door (Green).
Examiner’s note the cited art disclose the lights can be disposed on multiple different position. Changing locations are well known in the ordinary skill in the art, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. In this case, the display lights are changing locations to dispose along upper and lower ends of the transparent panela assembly or the display. (in a horizontal direction along the upper and lower ends)
The motivation to modify the previous discussed structure with the current feature is to further enhance the display of the modified structure.  
Roh in view of Artwohl and Green lacks teaching: a screen output mode state in which “the pair of door lights are turned off”. 
Meyvis teaches a device comprising programmable logic/controller which can control the components inside the refrigerator (paragraph [48]-[57]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (programmable logic/controller) and modify to previous discussed structure (modified programmable logic/controller to control the door lights to turn off and/or on; and/or also control the display lights to reach the display goal as discussed above) so as to further save the power for the modified structure and/or enhance the display looking of the device.
Regarding claim 11, the modified Roh further disclosed the transparent panel assembly has a rectangular shape including four edges (at least fig 2-3), and wherein the pair of door lights and the pair of display lights are disposed along the four edges of the transparent panel assembly (see claim 1 modification).
Regarding claim 12, the modified Roh further disclosed the four edges include a left edge, a right edge, an upper edge, and a lower edge (at least fig 2-3), wherein the pair of door lights are disposed along the left and right edges of the transparent panel assembly, and wherein the pair of display lights are disposed along the upper and lower edges of the transparent panel assembly (see claim 1 discussion).
With regard claim 13, modified Roh further disclosed the transparent panel assembly is configured to, in the opaque mode state, output a black screen (Examiner consider in the opaque state, at least in the dark environment, the transparent panel assembly output a black screen; see also fig 11-13), and wherein the pair of the display lights are configured to, based on the transparent panel assembly being in the opaque mode state, be turned on to heat the circumference of the transparent panel assembly (paragraph [101]-[111]; Examiner consider the display cells are controlled individually, therefore once the cells on the circumference are on, then they will heat the circumference of the transparent panel assembly). Examiner’s note, the voltage are always provided which will also heat the circumference of the transparent panel assembly. Modified Roh lacks teaching: the display lights are configured to, based on the transparent panel assembly being in the opaque mode state, be turned on. Meyvis teaches a device comprising programmable logic/controller which can control the components inside the refrigerator (paragraph [48]-[57]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (programmable logic/controller with sensor controlled) and modify to previous discussed structure (modified programmable logic/controller to control the door lights to turn off and/or on) so as to further heat the circumference for the modified structure and/or ready for the user to see the inner space before/after open the door. 
With regard claim 14, modified Roh lacks teaching: the pair of the display lights are configured to, based on the transparent panel assembly being in the opaque mode state, be periodically turned on. Meyvis teaches a device comprising programmable logic/controller which can control the components inside the refrigerator (paragraph [48]-[57]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (programmable logic/controller with sensor controlled) and modify to previous discussed structure so as to have (Roh in view of Meyvis): based on the transparent panel assembly being in the opaque mode state, be periodically turned on. The motivation to modify the previous discussed structure with the current feature is to heat the circumference for the modified structure and/or ready for the user to see the inner space before/after open the door.
With regard claim 15, modified Roh lacks teaching: all of the display lights and the door lights are configured to, based on the transparent panel assembly being in the opaque mode state, be turned on. Meyvis teaches a device comprising programmable logic/controller which can control the components inside the refrigerator (paragraph [48]-[57]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (programmable logic/controller with sensor controlled) and modify to previous discussed structure so as to have (Roh in view of Meyvis): all of the pair of the display lights and the pair of the door lights are configured to, based on the transparent panel assembly being in the opaque mode state, be turned on. The motivation to modify the previous discussed structure with the current feature is to heat the circumference for the modified structure and/or ready for the user to see the inner space before/after open the door.
Regarding claim 25, the modified Roh further disclosed the second side of the rectangular opening is disposed opposite to the first side of the rectangular opening (see claim 1 discussion and Artwohl’s paragraph [0070]-[0073]) such that the pair of door lights emit light toward each other, and wherein the fourth side of the rectangular opening is disposed opposite to the third side of the rectangular opening such that the pair of display lights emit light toward each other (see claim 1 discussion; Green’s paragraph [0026]-[0029]). 
Artwohl’s the pair of door lights lacks teaching: emit light toward each other.
However, Green teaches a pair of lights emit light toward each other (at least fig 34; see also paragraph [0026]-[0029]) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (changing the light direction to toward a center portion, therefore also toward each other) and modify to previous discussed structure (modified to the above lights structure) so as to further improve the lamination for the modified structure (at least the center portion). 
Regarding claim 26, the modified Roh further disclosed the pair of door lights extend in a vertical direction (see claim 1 discussion) of the transparent panel assembly along the first and second sides of the rectangular opening, respectively, and wherein the pair of display lights extend in a horizontal direction of the transparent panel assembly along the third and fourth sides of the rectangular opening, respectively (see claim 1 discussion).
Regarding claim 27, the modified Roh further disclosed a vertical length of the pair of door lights in the vertical direction is greater than a horizontal length of the pair of display lights in the horizontal direction (at least Artwohl’s fig 5; and modified to Roh’s structure as discussed in the claim 1).
Regarding claim 28 (see claim objection), the modified Roh further disclosed the transparent panel assembly further comprises a light guide plate disposed at a rear side of the display, and wherein the pair of display lights are disposed at upper and lower ends of the light guide plate (at least Green’s fig 3A, Examiner consider the light guide plate structure comprising 38, 70, 50 etc.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature ( the location of the pair of display lights, light guide plate) and modify to previous discussed structure (modified to above Roh’s structure) so as to further improve the display quality of the modified structure. 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
With respect to the Applicants’ remarks that, “Furthermore, the cited references, either alone or in proper combination, fail to describe or suggest "an opaque mode state in which the pair of door lights are turned off to make the inner space of the refrigerator invisible through the transparent panel assembly while the pair of display lights are turned off and the display does not output the screen information," as claimed. In particular, Roh merely describes "an opaque mode in which a memory is received and is displayed according to the type of the display" and "a reflection mode in which the display is used as a mirror by the photonic crystals." Roh at [0071], [0016] (emphasis added). Roh is silent about turning off "the pair of door lights to make the inner space of the refrigerator invisible through the transparent panel assembly while the pair of display lights are turned off…” (pages 8 to the end).
Examiner’s Answer: the Examiner respectfully disagrees and notes that:
Meyvis teaches a device comprising programmable logic/controller which can control the components inside the refrigerator (paragraph [48]-[57]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (programmable logic/controller) and modify to previous discussed structure (modified programmable logic/controller to control the door lights to turn off and/or on; and/or also control the display lights to reach the display goal as discussed above) so as to further save the power for the modified structure and/or enhance the display looking of the device.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on PHP: M-Th: 8:30-12:30; 2:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /JERRY WU/ Primary Examiner, Art Unit 2841